Citation Nr: 1416908	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right ear tinnitus, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for right ear external otitis, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for headaches, and, if so, whether service connection is warranted, to include as claimed due to sleep apnea.

4.  Entitlement to service connection for left ear disease.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to service connection for right forearm strain.

7.  Entitlement to service connection for cervical spine disease, to include as secondary to osteoarthritis and degenerative spondylosis with intervertebral disc syndrome of the lumbar spine.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to an effective date earlier than April 19, 2006 for the award of an increased rating of 20 percent for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome.

10.  Entitlement to an effective date earlier than June 27, 2007 for the award of a separate compensable rating for right side sciatica.

11.  Entitlement to an initial rating in excess of 10 percent for left ulnar nerve paresthesias.

12.  Entitlement to a rating in excess of 20 percent for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1992 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston RO in October 2006 and March 2008.  The October 2006 rating decision, in pertinent part, granted service connection for left ulnar nerve paresthesias and assigned an initial 10 percent rating, and assigned an increased rating of 20 percent for the service-connected back disability (osteoarthritis and degenerative spondylosis with intervertebral disc syndrome).  The March 2008 rating decision of the Houston RO, in pertinent part, denied reopening of service connection for right ear external otitis, denied reopening of service connection for tinnitus, and denied service connection for left ear disease, right carpal tunnel syndrome, and cervical spine disease.  

The Veteran has brought many other claims for compensation benefits.  The Veteran initiated appeals as to the effective date of the grant of service connection for right sciatic nerve, the effective date of the increase of the rating for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome, the ratings for bilateral elbow strain, and service connection for right forearm strain, sleep apnea, and headaches.  A Statement of the Case (SOC) as to these issues was issued on November 18, 2009.  The Veteran submitted a VA Form 9 as to this SOC that was received by VA on January 19, 2010.  The Board notes that the January 2010 VA Form 9 was timely due to the expiration of the filing period falling on a weekend, followed by a Federal holiday on January 18, 2010.  38 C.F.R. § 20.305(b) (2013).  Although the RO did not certify these issues to the Board, the Board nonetheless has jurisdiction over them.

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran has raised the issue of service connection for left carpal tunnel syndrome in his March 2010 VA Form 9.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this claim in the first instance.  The Board REFERS the issue of service connection for left carpal tunnel syndrome to the AOJ for appropriate action.  

The issues of service connection for bilateral ear disease, tinnitus, headaches, right carpal tunnel syndrome, right forearm strain, a cervical spine disorder, sleep apnea, earlier effective dates for the award of an increased rating for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome and a separate compensable rating for right sciatica, a higher initial rating for left ulnar nerve paresthesias, and an increased rating for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1998 RO rating decision (issued in June 1998) denied service connection for headaches, right ear tinnitus, and right ear external otitis.

2.  The Veteran submitted a November 1998 Notice of Disagreement as to the right ear tinnitus and external otitis, but not as to headaches.  

3.  Additional evidence relevant to service connection for headaches was not received within one year of the June 1998 notice of the rating decision.

4.  The Veteran did not submit a Substantive Appeal or additional evidence following issuance of an April 2000 Statement of the Case (SOC) as to service connection for right ear tinnitus and external otitis.

5.  Additional evidence received since the May 1998 rating decision is neither cumulative nor redundant, addresses the grounds of the prior final denial, and raises the possibility of substantiating service connection for headaches, right ear tinnitus, and right ear external otitis.





CONCLUSIONS OF LAW

1.  The May 1998 rating decision, denying the claims of service connection for headaches, right ear tinnitus, and right ear external otitis, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening service connection for headaches, right ear tinnitus, and right ear external otitis have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board grants reopening of service connection for headaches, right ear tinnitus, and right ear external otitis; therefore, it is unnecessary to discuss VA's duties to notify and assist claimants in substantiating reopening claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159.

Reopening of Service Connection

Service connection for headaches, right ear tinnitus, and right ear external otitis (claimed as disease) were denied in a May 1998 rating decision.  The Veteran was provided notice in June 1998.  He filed a November 1998 Notice of Disagreement as to the right ear tinnitus and right ear external otitis.  Additional evidence relevant to the headaches claim was not received within one year of the June 1998 notice of the adverse rating decision.  An April 2000 Statement of the Case (SOC) was issued as to the tinnitus and external otitis claims.  The Veteran did not file additional evidence or a substantive appeal within 60 days as to those issues.  The May 1998 rating decision became final to all issues.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The May 1998 rating decision denied service connection for headaches on the grounds that the evidence did not demonstrate a current disability.  The Veteran's statements in support of the instant appeal are to the effect that he currently has headaches.  Lay evidence may be competent to identify current disabilities of simple character.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This evidence is new, addresses the grounds of the prior denial for headaches, and raises a reasonable possibility of substantiating the claim.  Reopening is warranted for the claim of service connection for headaches.  38 C.F.R. § 3.156(a).

The April 2000 SOC indicates that the Veteran's right ear tinnitus was denied because it was not incurred in or aggravated by service, and the right ear disability claim was denied because there was no current right ear external otitis or a permanent residual of in-service right ear external otitis.  

As to the tinnitus, the Veteran was seen for an April 2006 consultation examination for his service-connected bilateral hearing loss.  At that time, the Veteran reported that he had had tinnitus symptoms persistently since service.  The Veteran's statement of persistent tinnitus symptoms since service is new to the claims file, addresses the grounds of the prior denial, and raises a reasonable possibility of substantiating the claim.  Reopening is warranted for the claim of service connection for tinnitus.  38 C.F.R. § 3.156(a).  

As to the right ear external otitis, a May 2006 VA treatment record indicates that the Veteran had recurrent bilateral ear infections since 1995 and had irregular tympanic membranes with a tympanic membrane perforation on the right side.  This evidence is new, addresses the grounds of the prior denial for right ear disease, and raises a reasonable possibility of substantiating the claim.  Reopening is warranted for the claim of service connection for right ear chronic external otitis.  38 C.F.R. § 3.156(a).  

The Veteran's claims for service connection are discussed further in the Remand section below.


ORDER

Reopening of service connection for headaches, right ear tinnitus, and right ear external otitis is granted.


REMAND

All Remanded Issues

The Board must remand the remaining issues for additional development.  The Board must remand all of the issues to obtain outstanding evidence in the possession of the SSA.  The Veteran submitted a copy of a June 2009 SSA award of disability benefits in September 2009.  The record upon which the SSA award was based has not been associated with the claims file.  The Veteran's representative argues that the SSA file should be obtained because it may contain evidence relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Board remands to obtain the Veteran's SSA records.

The Board observes that the Veteran receives medical treatment from VA on an ongoing basis.  The records on file reflect treatment only through November 2009.  To correctly adjudicate the Veteran's claims, all records of treatment from November 2009 to the present must be considered; therefore, those records should be obtained for the file.



Service Connection Claims

As to the Veteran's bilateral ear disease and tinnitus claims, the Board must remand to provide the Veteran with an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An April 2006 VA examination report indicated that the Veteran had middle ear pathology and constant mild bilateral tinnitus, but did not provide a nexus opinion.  The Veteran was seen for another VA examination in September 2007; however, this report indicates that the examiner determined that there was no evidence of ear disease and failed to offer a nexus opinion regarding the tinnitus.  The Board notes that the Veteran's VA treatment records refer to chronic ear infections, with multiple episodes of care.  The Veteran's contentions amount to an argument that the chronic ear infections began during service.  The Board notes, however, that the Veteran had a 1998 VA examination in conjunction with his original claim for tinnitus where he reported that the disorder began about one year before, or 1997, two years after separation from service.  Persistent symptoms since service is not a prerequisite to service connection.  A nexus opinion should have been offered.  The Board remands for a new VA examination with a medical opinion.  Barr, 21 Vet. App. at 311.

The Veteran's right carpal tunnel syndrome and right forearm strain claims must also be remanded for a VA examination.  The Veteran is service connected for right elbow strain, rated as 10 percent disabling, but insists that he also has right forearm strain as a separate disability.  The Veteran was also diagnosed with right carpal tunnel syndrome in 2008.  The Veteran's January 2010 VA Form 9 discusses the right forearm strain and right carpal tunnel syndrome as though they are the same disability.  His July 2007 Notice of Disagreement relates the right carpal tunnel syndrome to an in-service fall.  He also argues that a private medical opinion supports this claim, but, upon review, the opinion addresses the left arm only.  The Board concludes that a VA examination is warranted for the right forearm strain and right carpal tunnel syndrome claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran was offered a February 2008 VA examination to obtain a medical opinion as to whether or not his cervical spine disability was at least as likely as not related to service or a service-connected low back disability.  Although the examiner discussed factors regarding direct service connection, there was no discussion of factors regarding secondary service connection; thus, the opinion as to secondary service connection appears inadequate.  The Board remands for an adequate opinion regarding secondary service connection that addresses both questions of causation and aggravation (permanent worsening).  Barr, at 311.

The Veteran was not provided with a VA examination in conjunction with his sleep apnea claim.  He contends, however, that he had symptoms of sleep disturbance beginning during service.  He was diagnosed with sleep apnea in 2005.  The duty to assist in providing a VA examination has been triggered.  McLendon, 20 Vet. App. at 81-82.

The Veteran's claim for service connection for headaches is on a direct basis, and also is alleged to be due to sleep apnea.  The Veteran has contended that he has had headaches since service and that they are the result of sleep apnea, for which he also seeks service connection.  The Board also notes that the Veteran is in receipt of service connection for residuals of a closed head trauma as a depressive disorder with post-concussive syndrome.  The Veteran has not received a VA examination to evaluate whether he has a headaches disorder which is directly related to an in-service closed head trauma or to a service-connected disability.  The Board finds that a VA examination and medical opinion is necessary.  McLendon at 81-82.

Disability Ratings Claims

The Board must also remand the appeals for ratings in excess of those assigned for left ulnar nerve paresthesias and for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome (low back disability).  The Veteran's representative identifies a June 2008 record which he argues shows a worsening of the Veteran's left ulnar nerve paresthesia after the last VA examination evaluating that condition in 2007.  The Board remands for a new VA examination.  38 C.F.R. § 3.327(a) (2013).  The disability rating for the low back disability must be remanded for SSA records.  The Board notes that the last VA examination in conjunction with that disability occurred in September 2007.  To ensure a complete record on appeal, the Board also remands to provide the Veteran with a new VA examination.   

Accordingly, the issues of service connection for bilateral ear disease, tinnitus, headaches, right carpal tunnel syndrome, right forearm strain, a cervical spine disorder, sleep apnea, earlier effective dates for the award of an increased rating for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome and a separate compensable rating for right sciatica, and an increased initial rating for left ulnar nerve paresthesias and an increased rating for osteoarthritis and degenerative spondylosis with intervertebral disc syndrome are REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  Obtain the Veteran's VA treatment records from November 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the current nature and likely etiology of the bilateral chronic ear infections and tinnitus.  

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any diagnosis related to bilateral chronic ear infections or tinnitus had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the current nature and likely etiology of the Veteran's right forearm strain and cervical spine disorder.  

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any diagnosis related to a right forearm strain or cervical spine disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  

Is it as likely as not (50 percent or greater probability) that any currently diagnosed right forearm or cervical spine disorder is caused by a service-connected disability?

Is it as likely as not (50 percent or greater probability) that any currently diagnosed right forearm or cervical spine disorder is permanently worsened in severity beyond a normal progression by a service-connected disability?

5.  Schedule the Veteran for an appropriate VA examination to assist in determining the current nature and likely etiology of the Veteran's sleep apnea.  

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that sleep apnea had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  

6.  Schedule the Veteran for an appropriate VA neurological examination to assist in determining the current nature and likely etiology of the Veteran's right carpal tunnel syndrome and headaches.  

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any diagnosis related to right carpal tunnel syndrome or headaches had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  

Is it as likely as not (50 percent or greater probability) that any currently diagnosed right carpal tunnel syndrome or headaches is caused by a service-connected disability?

Is it as likely as not (50 percent or greater probability) that any currently diagnosed right carpal tunnel syndrome or headaches is permanently worsened in severity beyond a normal progression by a service-connected disability?

For all of the above examinations, all relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any indicated tests and studies, and provide a diagnosis for any pathology found.  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

7.  Schedule the Veteran for VA examination in order to assist in determining the current level of severity of his lumbar spine and left ulnar nerve disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies, including range of motion testing in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use of the lumbar spine should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the lumbar spine on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

8.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


